Citation Nr: 1206282	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for hypertensive heart disease, for the period from June 20, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from July 1969 to June 1974 and from April 1976 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In pertinent part that rating decision, the RO continued and confirmed a noncompensable disability rating assigned for hypertensive heart disease, effective from October 1, 2002.  

During the pendency of this appeal, the RO twice increased the assigned disability rating for hypertensive heart disease.  In a November 2004 rating decision, the RO first increased the Veteran's disability rating to 10 percent, effective from February 23, 2003, and then in a September 2005 rating decision, it increased the disability rating to 60 percent, effective from June 20, 2005.  

In a March 2009 decision, the Board decided that a disability rating in excess of a 10 percent for hypertensive heart disease was not warranted for the period prior to June 20, 2005.  By that decision, the Board also remanded for additional development the matter of the appropriate rating for hypertensive heart disease for the period from June 20, 2005.  The Board instructed the Agency of Original Jurisdiction (AOJ) to seek the Veteran's assistance to identify and obtain any outstanding records of pertinent VA or private treatment and to provide a new VA examination to evaluate the current severity of the Veteran's disability.   When the matter returned to the Board in September 2010, it appeared that it's previous decision and remand and a copy of a June 2010 Supplemental Statement of the Case were sent to an old address.  

On remand, in September 2010, , the Board instructed the AOJ to resend copies of the 2009 and 2010 documents, and to take actions in order to comply with the March 2009 remand directives.  The Veteran submitted additional evidence and underwent a VA heart examination in January 2011.  As there has been substantial compliance with the Board's remand directives, no further action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

At no point during the period under appeal does the evidence of record reflect that the Veteran's disability more closely approximates findings of congestive heart failure, a workload of three or less metabolic equivalents (METs), or an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria have not been met for a disability rating in excess of 60 percent for hypertensive heart disease at any point over the period since June 20, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.104, Diagnostic Code 7007 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim through letters dated April 2003 and March 2006, as well as in a November 2004 statement of the case, and a July 2005, a September 2005, and a June 2010 supplemental statements of the case.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The statement of the case informed the Veteran of the specific rating criteria, which would provide a basis for increased ratings regarding his service-connected disorder.  The claim was subsequently re-adjudicated in the three supplemental statements of the case.  

The Veteran was also notified of his and VA's respective duties for obtaining evidence, and he was asked to submit evidence and/or information in his possession to the AOJ.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

Although the March 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103  (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notices were provided the case was readjudicated and the three supplemental statements of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision.  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Pursuant to the Board's September 2010 remand directives, the Veteran was provided with a VA heart examination in January 2011, in which the examiner recorded the Veteran's subjective complaints and identified the nature and severity of his disability.  The findings contained in that examination report are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has complied with the Board's September 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks an evaluation in excess of 60 for his disability due to hypertensive heart disease since June 20, 2005.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

In order to evaluate the level of disability and any changes in the Veteran's condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate where there are multiple time periods with distinctly different degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  For an increased rating claim, VA focuses on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability due to hypertensive heart disease has been assigned a 60-percent rating effective since June 20, 2005 under a general set of criteria applicable to diseases of the heart found at 38 C.F.R. § 4.104, Diagnostic Code 7007 (for rating hypertensive heart disease)

Under Diagnostic Code 7007, a 60 percent is warranted where there has been more than one episode of acute congestive heart failure in the past year; or a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned when the Veteran manifests chronic congestive heart failure, or; workload of three METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.


It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks an evaluation in excess of 60 percent for his hypertension heart disease disability over the period since June 20, 2005.  He asserts that his disability is manifested by more severe symptomatology than the symptomatology associated with his current assigned rating.  

The claims folder contains a June 23, 2005 private medical statement from Dr. J. A. W., in which he indicated that the Veteran's condition had worsen significantly over a period of twelve months.  In that statement, Dr. W. stated that the results from a June 2005 cardio stress test showed the Veteran had significant decrease in left ventricular function within the last two years.  He reported that the left ventricular had decreased from a normal 65% ejection fraction (EF) to a below normal 47% EF.  He stated that the decrease was directly related to the Veteran's hypertensive heart disease and serious structural and obstructive coronary disease.  Based on the results of an echocardiogram (ECHO) test, he diagnosed the Veteran with a hypertrophy of the heart.  Dr. W.  reported that within a twelve-month period, the Veteran had experienced frequent episodes of atrial fibrillation, dyspnea, dizziness, increased fatigue and a reduced stamina.  He stated that those symptoms were directly related to the Veteran's coronary and hypertensive heart disease.  Dr. W.  also stated that because of the Veteran's current medical condition a stress test could be life threatening.  

The Veteran was scheduled for a VA heart examination in May 2010, but he failed to attend, presumably, because he did not receive notice of the date of that examination at his current address. 

In a May 2010 medical statement from Dr. J. M (the Veteran's treating cardiologist), he stated that the Veteran had "serious structural and obstructive coronary disease" as evidenced by a coronary angiogram study.  Dr. M. further stated that the Veteran's condition had worsened over the course of the last five years, including increases in frequency and duration of irregular heartbeats due to his atrial fibrillation and flutter.  Dr. M. noted that the Veteran's medication for his cardiac disorders had been increased and he continue to undergo annual stress test and ECHO study to monitor his underlying coronary artery disease and hypertensive heart disease.  Although the Veteran's three previous stress tests were normal, Dr. M. raised concerns about the Veteran's ability to undergo diagnostic testing used to evaluate the severity of his hypertensive heart disease.  

Pursuant to the Board's September 2010 remand directives, the Veteran was afforded a VA heart examination in January 2011 in conjunction with his claim.  The report of the January 2011 VA heart examination shows that the examiner recorded the Veteran's medical history involving his hypertensive cardiac disease and noted that the Veteran complained of increased fatigue, dyspnea and shortness of breath with exertion as a result of his disability.  On physical examination, the examiner found no evidence of congestive heart failure or pulmonary hypertension.  The Veteran's heart sounds and rhythm were normal.  Cardiac stress test results revealed that the Veteran achieved METs of 12.8.  It was observed that the Veteran was able to undergo the stress test of ten minutes until he had to stop due to fatigue.  The results from an electrocardiogram (EKG) test were considered within normal limits, even though there was evidence of premature ventricular contractions (PVCs).  There was no evidence of chest pain.  The examiner also recorded the findings from a December 2010 ECHO, which showed the Veteran had a normal heart size and a left ventricle ejection fraction of 72 percent.  His valves were considered normal, but there was evidence of trace tricuspid regurgitation.  The Veteran had grade 1 diastolic (mild) dysfunction.  A diagnosis of hypertensive heart disease, with coronary artery disease and paroxysmal atrial fibrillation, stable, was given.   

Based on a review of the evidence of record, the Board finds that a rating in excess of 60 percent is not warranted for the Veteran's hypertensive cardiovascular disease at any point in the period since June 20, 2005.  At no point does the clinical evidence of record show that the Veteran experienced chronic congestive heart failure or had a workload of three or less METs.  As noted above, the January 2011 VA examination report shows the Veteran's METs as 12.8 based on the findings from the cardiac stress test at that time.  Furthermore, the findings from the December 2010 ECHO study showed an ejection fraction of 72 percent.  Based on a review of the clinical evidence, the January 2011 VA examiner concluded that the Veteran's hypertensive heart disease was stable.  As the Veteran's hypertensive heart disease is manifest by symptomatology that is far less severe than the criteria associated with the next higher rating under Diagnostic Code 7007, an increased rating in excess of 60 percent is not warranted since June 20, 2005.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.

The Board has considered the lay evidence of record when adjudicating this appeal, including the Veteran's reported symptoms during his VA examination.  The Board acknowledges that the Veteran is competent to report the symptoms of his hypertensive cardiovascular disease.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 38 C.F.R. § 3.159(a)(2) .  However, when considering the evidence as a whole, including the objective medical evidence as outlined above, the Board finds that the Veteran's present disability picture, as reflected by both his reported symptomatology and objective medical findings, does not meet the criteria associated with an evaluation in excess of 60 percent.  

Accordingly, the Veteran's claim of entitlement to a rating in excess of 60 percent for service-connected hypertensive heart disease since June 20, 2005 must be denied.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.
Extraschedular Consideration 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected disability at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his service-connected hypertensive heart disease, and it is observed that a higher evaluation is available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Consequently, the Board concludes that referral for extraschedular consideration-for either of these service-connected disabilities-is not warranted.

In addition, as previously noted, the Veteran has been capable of maintaining gainful and full-time employment, and at no point, does the record show (or has the Veteran alledged) that he is unable to work because of his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An evaluation in excess of 60 percent for hypertensive heart disease for the period since June 20, 2005 is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


